IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: R.N.                               : No. 86 MM 2014
                                          :
                                          :
PETITION OF: R.N. AND N.N.,               :
ADOPTIVE FATHER AND MOTHER                :


IN RE: R.N.                               : No. 87 MM 2014
                                          :
                                          :
PETITION OF: R.N. AND N.N.,               :
ADOPTIVE FATHER AND MOTHER                :


IN RE: K.N.                               : No. 88 MM 2014
                                          :
                                          :
PETITION OF: R.N. AND N.N.,               :
ADOPTIVE FATHER AND MOTHER                :


IN RE: G.N.                               : No. 89 MM 2014
                                          :
                                          :
PETITION OF: R.N. AND N.N.,               :
ADOPTIVE FATHER AND MOTHER                :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2014, the Application for Extraordinary Relief,

the Application for Leave to Amend, the “Application for Leave to File Post-Submission

Communication,” and the “Application for Leave to Respond to all Prior Answers Filed

by Respondents” are DENIED.